Citation Nr: 1751750	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable initial rating for bilateral hearing loss prior to April 7, 2011, and in excess of 60 percent from April 7, 2011.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision dated March 2006 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).

The March 2006 rating decision that granted service connection for bilateral hearing loss and assigned a noncompensable initial rating for hearing loss, effective April 21, 2005, and the August 2013 rating decision denied TDIU.

These matters have been remanded by the Board in February 2011, September 2014, and November 2016 for additional development.

The Veteran testified at a June 2015 Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claim file. A September 2016 written statement from the Veteran indicates that he waived the right to have another hearing that was scheduled in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Supplemental Statement of the Case (SSOC) issued in February 2017, additional documents submitted by the Veteran and VA treatment records were associated with the Veteran's claims file.  In the Veteran's appellant's brief submitted in September 2017, the Veteran's representative requested that if the Veteran's claims for increased rating for bilateral hearing loss and TDIU could    not be granted, the matters should be remanded for review of the medical evidence submitted after the SSOC and a new VA examination be schedule for the Veteran due to worsening of the hearing loss disability and the age of the last VA audiological hearing examination.   

Therefore, as the Veteran's representative specifically communicated a request that the new evidence be reviewed the by the AOJ and that a new VA examination be scheduled for the Veteran, these matters are remanded to provide the Veteran a new VA audiological examination due to a worsening of the condition, as well as the   last VA examination occurred more than 2 years ago and AOJ adjudication of new evidence received. Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to assess the current severity of the      service-connected bilateral hearing loss. The claims   folder and all pertinent records should be made available to the examiner for review. All indicated tests and studies should be conducted.  The examiner should also address the functional and occupational impact of his service-connected hearing loss.  

2. Thereafter readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate      period of time within which to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




